Case 1:18-cv-04893-RA Document 26 Filed 10/30/18 Page 1 of 21

18 CV 4893 (RA)

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

MARGUERITE BAGAROZZI,

Plaintiff,
-against-

NEW YORK CITY DEPARTMENT OF EDUCATION;
SHOMARI AKIL, PRINCIPAL of QUEENS ACADEMY HIGH
SCHOOL; NATHIFA MORRIS, ASSISTANT PRINCIPAL of
QUEENS ACADEMY HIGH SCHOOL,

Defendants.

 

PLAINTIFF’S MEMORANDUM OF LAW IN OPPOSITION
TO DEFENDANTS’ MOTION TO DISMISS

 

GLASS & HOGROGIAN LLP

Attomeys for Plaintiff
85 Broad Street, 18'" Floor @ Wework
New York, NY 10004

Bryan D. Glass, Esq.

Tel: 212-537-6859
bglass@ghnylaw.com

Served October 30, 2018
Case 1:18-cv-04893-RA Document 26 Filed 10/30/18 Page 2 of 21

TABLE OF CONTENTS

PAGE

TABLE OF AUTHORITIES ........cscccssssessseececsesseesseesecsrscsesseccersssessesssseseasssesessesesseesseseanes ii
PRELIMINARY STATEMENT ...........ccsssscsssssscssteserescesceesesssasesssaseseusoessesssenessssennerseseaneces 1
STATEMENT OF FACTS uu... ccsscccsssscseneevcestsceassessnacsesceassesseassssseacansseasacsseessssassssssasesesees 3
A. First Amendment Retaliation ...........ccccsesesseeeseessesesecsstsnsenessssessscsecenseesssneeess 3

B. Discrimination and Hostile Work Environment Due to Age and Race .............. 4
ARGUMENT... 0.0... ccecccsesscscsesesecceeceescsaesceeseecseecaceasescecseneeessecanecasereesaeseaeeasersecussaesasseeaes 6

POINT I

THE COMPLAINT PLEADS MORE THAN ADEQUATE VALID RACE
AND AGE DISCRIMINATION AND HOSTILE WORK ENVIRONMENT CLAIMS

UNDER TITLE VII, THE ADEA, THE NYSHLR AND THE NYCHRL......... eee 6
A. Standard Of Law ....cscccssssssscsonssscevstssscrsesessseseessnsassesecesasecseasaeseeseeesessacneeeees 6
B. Plaintiff Has Stated Valid Title VII and ADEA Discrimination Claims
Based on Race and Age ......cssssssscccsssscscssescsssssceessesescessesesessseassesateesseesessesesneets 6
C. Plaintiff Has Stated Valid NYSHRL and NYCHRL Discrimination Claims
Based on Race and Age .........cccsssssscssessscsssescssnsrccsscesesscsecsessescessscsesesescassecsaees 12
POINT II
THE COMPLAINT PLEADS MORE THAN ADEQUATE VALID FIRST
AMENDMENT RETALIATION CLAIMS .....cccecsessssssssesesessssssseessessesesssessrseeesseassrsesees 14
A. Standard of Law... ccc eeeessseessecesenseseseessssssesesesessesescseseesetsassseeacsecseacsesesaes 14
B. Plaintiff Spoke as a Private Citizen... ccescsssescesesesesesscscescecsesesssscsssessensenees 15
C. Plaintiff's Spoke on Matters of Public Concern..........ccccccsessssscsssssscesssceeseeees 16
CONCLUSION. ..0.. 0.0. ce cece ence ee eee ee eee neneeesea sae cueeueceeneesereseeeaeeeaneneraess 16
Case 1:18-cv-04893-RA Document 26 Filed 10/30/18 Page 3 of 21

TABLE OF AUTHORITIES

Cases:

Anemone v. Metro. Transp. Auth.,
629 F.3d 97 (2d Cir. 2011)... ceescscssssscsssesceessccsssrssceesseseesensssseesssacecsescssessccessssscenscaecssseeneonneses 14

Appel v. Spiridon,
531 F.3d 138 (2d Cir, 2008)..........cccsccssesssescessccessessenscsecesessseasesnesseessesanceusssaesessaeeeseeseesetsaceneeseess 8

Awad v. City of New York,
2014 U.S. Dist. LEXIS 63234 (E.D.N.Y. May 7, 2014) ....ecscscsescsssereeressessessessseseseeeeseeecenetees 13

Bennett v. Lucier
2010 U.S. Dist. LEXIS 130308 (NDNY Dec. 9, 2010)... cccccsscscssssrssescesnesesensseessaseees 14-15

 

Burlington Industries, Inc. v. Ellerth,
524 U.S. 742 (1998)... csscsessssscessnseesescssessseseseesnsesecsnesesssesscssessseenesenssensecseesncesenssseeessesensesneeens 9

Collins v. City of NY,
156 F. Supp.3d 448 (S.D.N.Y. 2016)... cccsccsssscsscsscsscsscssessessessccecssccecessscesssacenessescesseeeesansecees 13

Crady v. Liberty Nat'l Bank and Trust Co.,
993 F.2d 132 (7th Cir. 1993)... csscscsscssscseccscsssccssssscccesecsnesvancsesseceessecsesctsetectestsecesseseeseeseesnes 7

Demoret v. Zegarelli,
451 F.3d 140 (2d Cir. 2006)... cece ecsescssesssccessccovssccsecsssecseccsccssssscssessacceecssessssscenssasessasseeses 7

Fields v. N.Y. State Office of Mental Retardation & Developmental Disabilities,
L1S F.3d 116 (2d Cir. 1997)... ceesssccssescsscssescssssesscsssesssssssavscsssessessresscasscessuevseveceevessassasssseses 10

Fisher v. Vassar College,
114 F.3d 1332 (2d Cir. 1997)... eesesessssscssessccssesscececsscecssnsveccesssccessececsseusenesessaesansesacsseseuseeses 10

Gallagher v. Delaney,
139 F.3d 338 (2d Cir. 1998)... ccscsccesssssesssscsscssessccsscccevsssssccssssccesssescessesssesseecessseeaeesssoreesaees 10

Graham v. Long Island R.R.,
230 F.3d 34 (2d Cir. 2000)...........cccecsccsccsessscecscscscsssssacsussscsessssnsasssscsssencesaseacestonsessseacesssesesseeess 6

Harris v. Forklift Sys.. Inc.,
510 U.S. 17 (1993). oo... eeeccsscsssssccessesccsecessesessccccssecossssssessuscscecssecvsseseesstcenecestceessaceecautessessecnecetanes 9

Hausdorf v. NYCDOE
2018 U.S. Dist LEXIS 13330 [S.D.N.Y. Jan. 25, 2018, No. 17-CV-2115 (PAE)(SN)]......-...000 2

 
Case 1:18-cv-04893-RA Document 26 Filed 10/30/18 Page 4 of 21

Henry v. NYC Health & Hosp. Corp.,
18 F.Supp. 3d 396 (S.D.N.Y. 2014)... ccesesscsseesessecsssssecsecsscescessesecssacsceessceeeessceesserseeeenaseonens 12

Herling v. New York City Dep't of Educ.,
2014 U.S. Dist LEXIS 56442 [E.D.N.Y. Apr. 23, 2014, No. 13-CV-5287] .......ccesscsssesessseessesees 7

Hongyan Lu v. Chase Inv. Servs. Corp..
412 Fed. Appx. 413 (2d Circ. 2015) oo. cecccccssssessesssescssssesssesssescsnssucstseucscssusscesssacerseneseessuseessesees 6

Kelly v. Huntington Union Free Sch. Dist. ("Huntington Union"),
2012 US Dist LEXIS 45725 [E.D.N.Y. Mar. 30, 2012, No. 09-CV-2101 (JFB) (ETB))......... 7-8

Littlejohn v. City of New York,
795 F.3d 297 (2d Cir. 2015)......cceccesssssesccessceesesccscessessssenscesseeeseesatseststeccscaesseseateeeneateseseeneneeees 10

Lovejoy—Wilson v. NOCO Motor Fuel, Inc..,
263 F.3d 208 (2d Cir. 2001)... ccccsssscessesseessecssessessessscseeseesssesesseessesseesteeecstescesseesneesesseensneees 8

Matthews v. City of New York,
779 F.3d 167 (2d Cir. 2015)... ccc ccsccsssscessesscsssccecessestessesseesseetesseesseseceassssescessssenecssescesseseeaesees 14

McDonnell Douglas Corp. v. Green,
411 U.S. 792, 802-04 (1973)... cccccceestesssceeseseesscessessecseeseecssescessecseessesseaseesseeseesseeseuseeeseeeaes 6, 10

Monterroso v. Sullivan & Cromwell LLP,
591 F. Supp. 2d 567 (S.D.N.Y. 2008).........ccccsscsssssesscessesscessenecctesecessecceserssecestescesseestessneseesseeeees 9

Payson v Bd. of Educ. of Mount Pleasant Cottage Sch.,
2017 U.S. Dist. LEXIS 154296 (S.D.N.Y. Sept. 20, 2017)........cccscsscssessssescssessseesssceeeeneees 14, 15

Pekowsky v. Yonkers Bd. of Educ.,
23 F.Supp.3d 269 (S.D.N.Y. 2014) oo... ccccccssecssssessessesscesesesseesseasenscatesssasssessssacessseeseesaeees 14, 16

Pucino v. Verizon Wireless Communications, Inc..,
618 F.3d 112 (2d Cir. 2010)... cece ssssccessescessescesesscssssasseesssesseessecesssueceseuseeseuseeeesseeseesusseesneceess 9

Richardson v. New York State Dep't of Correctional Serv.,
180 F.3d 426 (2d Cir. 1999)... cs eesessssccsscessssenssnesscesscsecsssssecessesecerssesesseseeessesesnssaessecensesneeses 7

Sank v. City Univ. of New York,
2011 U.S. Dist. LEXIS 125016 (S.D.N.Y. Oct. 27, 2011) ...cccccsesesssscssssessssesseeessssssessenseasseeas 12

Sealy v. Hertz Corp,
688 F. Supp. 2d 247 (S.D.N.Y. 2009)........cssessscssssssessesscsssessecesesecessessesssssecestescessneenessssseesreenss 8

iil
Case 1:18-cv-04893-RA Document 26 Filed 10/30/18 Page 5 of 21

Shumway v. United Parcel Serv., Inc.,
118 F.3d 60 (2d Cir. 1997)... escccsssesececsscsssecescesseessstestccseseatcessecesesesecesesesceeseseseseateeseeeeaees 11

Singer v. Ferro,
711 F.3d 334 (2d Cir. 2013).......cccccsscessssscersesseeseesecsstestcestesteccscsecessesuesssessessseatesseestessseneesneseseess 14

Stratton v. Dep't for the Aging for City of N.Y.,
132 F.3d 869 (2d Cir. 1997)... eccccscsssessesssssssssessesceseneceessenssnessesceseesseesaeseeseseseesnsaeseeaseneas 10

Tolbert v. Smith
790 F.3d 427 (2d Cir. 2015)........ccccsscssscescsssesecsssesessssstessucscessesetessssecessessecsessecesseseesseesteesteseesaes 10

 

Tomka v. Seiler Corp.,
66 F.3d 1295 (2d Cir, 1995)... cc cecccccssssessescecscsssscssssscessssuesssevacesssstcersssusessneseesseccesssseesnssacensonees 9

Wanamaker v. Columbian Rope Co.,
108 F.3d 462 (2d Cir. 1997). ......ccccccessscsscssssscessssssccesesccssessessesscsscssessessessesseeeecseseeessesesaesaeeaesaeee 7

Weintraub v. Bd. of Educ. of City Sch. Dist. of City of N.Y..
593 F.3d 196 (2d Cir. 2010)........ccssccssssssscsescscesssessessvenccuseesecsssssecsusacecssscsessssecessessesssestessescensees 14

White v. Roosevelt Union Free School District,
2017 U.S. Dist. LEXIS 210480 [E.D.N.Y. Dec. 20, 2017, No. 15-CV-1035 (JS) (SIL)]............ 2

Williams v Regus Mgt. Group, LLC,
836 F Supp. 2d 159 (S.D.N.Y. 2011)... cecccecesccccssesccessesceacsecscecsescesesecscesseecenseecesesaseeesaeeaetaes 12

Woodman v. WWOR-TV, Inc.,
411 F.3d 69 (2d Cir. 2005)... cc cccsssssseecsssesssesssesssssseesesscessssccsessesnessessesausaesasseeseessusneseuseesessess 6

Zimmerman v. Associates First Capital Corp.,
251 F.3d 376, 381 (2d Cir. 2001)... cccssceessssssecscceesessecsssaccesesssceseeseeecesseessrssnessesseeserseneonses 12
Statutes:

Age Discrimination in Employment Act of 1967 (ADEA)
29 U.S.C. § 621 (1967) oo. cee eccesssccseesscsessccecsesscccssscesasscsscessescesssececesasseeesscucesseaccceseeoeees 1,6

Title VII of the Civil Rights Act of 1964 (“Title VII”)
Civil Rights Act of 1964 § 7, 42 U.S.C. § 2000e et seq (1964)... eeseesesstssetssseerscsenes 1,6

iV
Case 1:18-cv-04893-RA Document 26 Filed 10/30/18 Page 6 of 21

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

MARGUERITE BAGAROZZI,

Plaintiff,

-against- 18 Civ. 4893 (RA)

NEW YORK CITY DEPARTMENT OF
EDUCATION; SHOMARI AKIL, PRINCIPAL
of QUEENS ACADEMY HIGH SCHOOL;
NATHIFA MORRIS, ASSISTANT
PRINCIPAL of QUEENS ACADEMY HIGH
SCHOOL,

Defendants.

 

PRELIMINARY STATEMENT

Plaintiff MARGUERITE BAGAROZZI (“Plaintiff or “Bagarozzi”), a long-term tenured
English teacher employed by the New York City Department of Education (“NYCDOE”), submits
this memorandum of law in response to Defendants’ motion to dismiss the complaint in this action.

This action was commenced pursuant to the federal Age Discrimination in Employment Act
(“ADEA”), Title VII of the Civil Rights Act of 1964 (“Title VII”), 42 U.S.C. §1983 (“§1983”), the
New York State Human Rights Law (“NYSHRL”), and the New York City Human Rights Law
(“NYCHRL”), for age (68) and race (white) discrimination, and retaliation based on Plaintiff's
union activity as protected by the First Amendment.

For the reasons stated below, Defendants’ motion to dismiss should be denied. Plaintiff has

validly pled prima facie claims of age and race discrimination and First Amendment retaliation.
Case 1:18-cv-04893-RA Document 26 Filed 10/30/18 Page 7 of 21

She has alleged that she suffered adverse employment actions in the form of Education Law Section
3020-a (“3020-a”) disciplinary charges and a hostile work environment due to her age and race.
She has alleged facts that would establish an inference of discrimination. Additionally, Plaintiff has
identified union grievances that she filed that constitute protected speech made as a private citizen,
and she has identified retaliatory conduct that Defendants engaged in in retaliation for her protected
speech. Finally, Plaintiff's claims under the NYSHRL and the NYCHRL are not subject to
dismissal, as recent precedent suggests that a notice of claim is not required to be filed against a
school principal or assistant principal, because they are not officials of the School District for
purposes of a notice of claim. Further, because Plaintiff filed a complaint with the New York State
Division of Human Rights (“NYSDHR”), such filing may be considered to have put Defendants on
notice and satisfy the elements of a notice of claim.

Defendants’ motion has reached far beyond what is appropriate for a motion to dismiss, and
motions of this type against teachers have been routinely denied at this early stage of litigation. See
Hausdorf v. NYCDOE, 2018 U.S. Dist. LEXIS 13330 [S.D.N.Y. Jan. 25, 2018, No. 17-CV-2115
(PAE)(SN)],; White v. Roosevelt Union Free School District, 2017 U.S. Dist. LEXIS 210480
[E.D.N.Y. Dec. 20, 2017, No. 15-CV-1035 (JS) (SIL)]. Defendants spend much of their motion
brief arguing about facts that will be developed in discovery and trial. Defendants’ motion to
dismiss should be denied, and this matter should be promptly scheduled for pretrial discovery and
an eventual trial.

If the Court is inclined to find that any further factual pleadings are necessary before

proceeding to discovery, Plaintiff respectfully requests leave to file an amended complaint.
Case 1:18-cv-04893-RA Document 26 Filed 10/30/18 Page 8 of 21

STATEMENT OF FACTS

Plaintiff Marguerite Bagarozzi has been employed with Defendant NYCDOE since 2000 as
a high school English teacher and has been assigned to Queens Academy High School (“Queens
Academy” or “the School”), which is a high school in District 25 in Queens, New York, since 2007.
See Amended Complaint (““Am. Compl.”) ff 6, 8-9. For the majority of her career, Ms. Bagarozzi
has received “Satisfactory” and/or “Effective” and/or “Highly Effective” ratings. See id. at { 10.

Ms. Bagarozzi, who is 68 years old and white, is among the eldest and most senior teachers
at the school. See id. at § 11-12. Ms. Bagarozzi has also served as the surrogate for the union
chapter leader for the Jamaica Queens campus of the School since the beginning of the 2016-17
school year, during which time she has filed grievances on behalf of herself and others. See id. at
{7 13, 17. In so filing these grievances, Ms. Bagarozzi engaged in union advocacy and
representation on behalf of other union members, which qualifies as conduct as a private citizen,
and which is protected under the First Amendment. See id. at J 23.

Defendant Shomari Akil began serving as Principal of Queens Academy during the 2015-
16 school year, and was removed as principal of the School in or around August 2017, See id. at {f
6, 15. Defendant Nathifa Morris served as an Assistant Principal of Queens Academy and was
removed from her position in or around September 2017. See id. at {] 7, 16. Both Defendants Akil
and Morris are black and significantly younger than Ms. Bagarozzi. See id. at { 14.

A. First Amendment Retaliation

During the 2016-17 school year, Ms. Bagarozzi filed five grievances on behalf of herself
and others at Queens Academy. See id. at §{] 17-22. These grievances related to unequal parking
privileges among staff members, violations of special education law, failure to follow protocol in
reporting incidents involving students, failure to follow correct post-evaluation procedures, and

3
Case 1:18-cv-04893-RA Document 26 Filed 10/30/18 Page 9 of 21

violation of the teachers’ Collective Bargaining Agreement (“CBA”). See id. at Jf 17-22. These
grievances touched on matters that affected numerous union members at the School. See id. at | 24.

After Ms. Bagarozzi filed these grievances, she began receiving less-than-effective
evaluations and ultimately received a “Developing” Measure of Teacher Performance (“MOTP”)
for the 2016-17 school year.' See id. at §§ 25-26. During this school year, Ms. Bagarozzi also
received unwarranted disciplinary letters and was the recipient of false accusations of misconduct
by her administration. See id. at [§ 27-31. Additionally, on or about May 25, 2017, Defendant
NYCDOE reassigned Ms. Bagarozzi from her teaching assignment because she had been served
with 3020-a disciplinary charges that same day. See id. at J 38.

In response to her administration’s retaliation for her protected speech and union activity,
Ms. Bagarozzi filed an Improper Practice Charge with the New York State Public Employment
Relations Board (“PERB”) on or about August 10, 2017. See id. at § 32. On August 16, 2018,
PERB Administrative Law Judge Elena Cacavas issued a decision holding that Defendants Akil
and NYCDOE retaliated against Ms. Bagarozzi due to her union activity. See id. at J 33.

B. Discrimination and Hostile Work Environment Due to Age and Race

Defendants have treated younger, non-white teachers at Queens Academy better than older,
white teachers. For example, younger, non-white teachers are given advance notice of meetings and
observations. See id. at J 34. Further, Defendants have only issued letters to file and held
disciplinary conferences with white teachers at the school. See id. at J 35.

Defendants have treated Ms. Bagarozzi in particular in a hostile, discriminatory manner.

Defendants denied Ms. Bagarozzi’s request to park closer to the school after she injured her foot

 

' In contrast, Ms. Bagarozzi received a “Highly Effective” MOTP and “Effective” Advance Overall Rating during the
2015-16 school year. See id. at 7 25.
Case 1:18-cv-04893-RA Document 26 Filed 10/30/18 Page 10 of 21

and toe and had difficulty walking in October 2016, despite granting younger, non-white teachers
permission to park closer to the school. See id. at 7 36. Defendants denied Ms. Bagarozzi the
opportunity to earn per session income during the 2015-16 and 2016-17 school years that younger,
non-white teachers were given. See id. at § 37. As noted, Defendants charged Ms. Bagarozzi with
3020-a charges on May 25, 2017. See id. at { 38. From May 25, 2017 until the end of the school
year, Defendants denied Ms. Bagarozzi access to her classroom to collect her personal and
professional belongings. See id. at | 43. Defendants excluded Ms. Bagarozzi from school events,
such as the Staff Potluck Luncheon and the school’s graduation ceremony. See id. JJ 44-45.
Defendants also placed letters into Ms. Bagarozzi’s file that she had never before seen during the
2016-17 school year, in contravention of lawful procedure. See id. at 4 47.

As a result of the discriminatory treatment that she experienced at the hands of Defendants,
Ms. Bagarozzi dual-filed a complaint with the New York State Division of Human Rights (“SDHR”)
and the Equal Employment Opportunity Commission (“EEOC”) based on age and race
discrimination on or about August 10, 2017. She requested and received a right to sue letter from
the EEOC dated March 5, 2018, a copy which is annexed as Exhibit A of the Complaint. See id. [f
49, 53.

On January 30, 2018, Lisa C. Charles, a 3020-a Hearing Officer, issued a decision
substantiating an allegation against Ms. Bagarozzi from the 2014-15 school year but dismissing all
allegations related to the 2016-17 school year. Hearing Officer Charles issued Ms. Bagarozzi a
$2,000 penalty as a result of the 3020-a hearing. Notably, the Hearing Officer dismissed all of the

allegations initiated against Ms. Bagarozzi by Defendant Akil. See id. J§ 52-53.
Case 1:18-cv-04893-RA Document 26 Filed 10/30/18 Page 11 of 21

ARGUMENT
POINT I
THE COMPLAINT PLEADS MORE THAN ADEQUATE VALID RACE AND
AGE DISCRIMINATION AND HOSTILE WORK ENVIRONMENT CLAIMS
UNDER TITLE VII, THE ADEA, THE NYSHLR AND THE NYCHRL
A. Standard of Law
In order to establish a prima facie case of discrimination under the Title VII of the Civil
Rights Act of 1964 or the ADEA for discrimination based on her race/color and age, a plaintiff
must show that she (1) falls within the protected group; (2) she was performing her duties
satisfactorily; (3) she was subject to an adverse employment action; and (4) the adverse employment
action occurred under circumstances giving rise to an inference of unlawful discrimination.
See McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802-04 (1973); Graham v. Long Island R.R.,
230 F.3d 34, 39 (2d Cir. 2000); Hongyan Lu v. Chase Inv. Servs. Corp., 412 Fed. Appx. 413 (2d
Circ. 2015). Though a plaintiff bears the burden of producing evidence sufficient to support a prima
facie case of discrimination, such evidence need be no more than “minimal” or “de minimis.” See,
e.g., Woodman v. WWOR-TY, Inc., 411 F.3d 69, 75 (2d. Cir. 2005). A plaintiff's establishment of
a prima facie case gives rise to a presumption of unlawful discrimination that shifts the burden of
production to the defendant, who must proffer a “legitimate, nondiscriminatory reason” for the

challenged employment action. See id. at 76.

B. Plaintiff Has Stated Valid Title VII and ADEA Discrimination Claims Based on Race
and Age

Defendants do not contest that Plaintiff was within a protected group based on race (white)
and age, but challenge Plaintiff's claim that she suffered an adverse employment action that

occurred under circumstances giving rise to an inference of discrimination. Plaintiff plainly has
Case 1:18-cv-04893-RA Document 26 Filed 10/30/18 Page 12 of 21

met her burden for both these elements to survive a motion to dismiss as this early stage of this
litigation.

1. Plaintiff has suffered multiple materially adverse actions

A plaintiff sustains an adverse employment action if she endures a “materially adverse
change” in the terms and conditions of employment. See Richardson v. New York State Dep't of
Correctional Serv., 180 F.3d 426, 446 (2d Cir. 1999) (relying on Crady v. Liberty Nat'l Bank and
Trust Co., 993 F.2d 132, 136 (7th Cir. 1993)). A “materially adverse” change might be indicated
by a “material loss of benefits” or other indices unique to a particular situation. See Wanamaker v.
Columbian Rope Co., 108 F.3d 462, 466 (2d Cir. 1997). Plaintiff has suffered a material loss of
benefits. Specifically, she has:

1) Suffered lost wages as a result of losing per session overtime opportunity;

2) Been charged with 3020-a disciplinary charges seeking termination of her employment;

3) Lost income as a result of her 3020-a hearing. See Am. Compl. at ff 38, 41-42, 51.

Courts have held that the temporary loss of a plaintiff's “per session” employment, together
with other available evidence of animus based on age, can constitute materially adverse actions for
purposes of a plaintiff's federal discrimination claims against the NYCDOE. See Herling v. New
York City Dep't of Educ., 2014 U.S. Dist. LEXIS 56442 (E.D.N.Y. Apr. 23, 2014, No. 13-cv-
5287) (“Denying an employee the opportunity to work overtime, comp time, or additional per-
session employment may . . . constitute an adverse employment action.”); Demoret v. Zegarelli,
451 F.3d 140, 151 (2d Cir. 2006) (preventing plaintiff from earning overtime and comp time and
requiring only the plaintiff to request overtime in writing may constitute adverse employment
action). Additionally, “the institution of disciplinary proceedings is sufficient in this circuit to

constitute an adverse employment decision.” Kelly v. Huntington Union Free Sch. Dist.
Case 1:18-cv-04893-RA Document 26 Filed 10/30/18 Page 13 of 21

("Huntington Union"), 2012 US Dist LEXIS 45725 (E.D.N.Y. Mar. 30, 2012, No. 09-CV-2101
(JFB) (ETB)), overruled on other grounds by Appel v. Spiridon, 531 F.3d 138, 140 (2d Cir.
2008); Lovejoy—Wilson v. NOCO Motor Fuel, Inc., 263 F.3d 208, 223 (2d Cir. 2001). Defendants
contend that because Ms. Bagarozzi acknowledged that she received some per session income
during the relevant school years, she has not sufficiently plead that she was actually denied the
opportunity to earn per session income during the 2015-16 and 2016-17 school years. This is
inaccurate. Ms. Bagarozzi pled that although she did receive some per session income during these
two school years, the majority of opportunities were only offered directly to younger, non-white
teachers. Had these opportunities been publicly posted and available for Ms. Bagarozzi to apply to,
she would have sought to work in such capacity. See Am. Compl. at § 37. Thus, it is clear that Ms.
Bagarozzi has sufficiently plead that she suffered adverse employment actions when she lost per
session and was the recipient of 3020-a disciplinary charges.

Additionally, as to the other alleged adverse employment actions, it is important to note that
courts have held that no type of alleged adverse employment action should be outright dismissed
without exploration as to whether it qualifies as a true adverse employment action. See Sealy v.
Hertz Corp., 688 F. Supp. 2d 247, 258 (S.D.N.Y. 2009) (“[I]n the retaliation context, ‘no ‘type of
challenged conduct [may] be categorically rejected as nonactionable’ under the [NYCHRL].””)
(internal citations omitted).

2. Plaintiff has suffered a hostile work environment

An employee seeking to bring ahostile work environment claim under Title VII or
the ADEA must demonstrate the following to make a prima facie case: (1) she is a member of a
protected class; (2) she suffered unwelcome harassment; (3) she was harassed because of her

membership in a protected class; and (4) the harassment was sufficiently severe or pervasive to
Case 1:18-cv-04893-RA Document 26 Filed 10/30/18 Page 14 of 21

alter the conditions of employment and create an abusive work environment. See Monterroso v.
Sullivan & Cromwell, LLP, 591 F. Supp. 2d 567, 584 (S.D.N.Y. 2008); Tomka v. Seiler Corp., 66
F.3d 1295, 1305 (2d Cir. 1995), abrogated on other grounds by Burlington Industries, Inc. v.
Ellerth, 524 U.S. 742 (1998). Evaluating a hostile environment involves reviewing the totality of
the circumstances, including “the frequency of the discriminatory conduct; its severity; whether it
is physically threatening or humiliating, or a mere offensive utterance; and whether it unreasonably
interferes with an employee’s work performance.” Harris v. Forklift Sys., Inc., 510 U.S. 17, 23
(1993). The question is whether “‘a reasonable person would have found it to be [hostile] and if the
plaintiff subjectively so perceived it.” Pucino v. Verizon Wireless Commc'ns, Inc., 618 F.3d 112,
119 (2d. Cir. 2010).

As outlined in her complaint, Ms. Bagarozzi suffered a constant and pervasive hostile work
environment. Defendants denied Ms. Bagarozzi’s request to park closer to the school after she
injured her foot and toe and had difficulty walking in October 2016, despite granting younger, non-
white teachers permission to park closer to the school. Am. Compl. at { 36. Defendants denied Ms.
Bagarozzi the opportunity to earn per session income during the 2015-16 and 2016-17 school years
that younger, non-white teachers were given. See id. at | 37. As noted, Defendants served Ms.
Bagarozzi with 3020-a disciplinary charges on May 25, 2017. See id. at 38. From May 25, 2017
until the end of the school year, Defendants denied Ms. Bagarozzi access to her classroom to collect
her personal and professional belongings. See id. at § 43. Defendants excluded Ms. Bagarozzi from
school events, such as the Staff Potluck Luncheon and the school’s graduation ceremony. See id. at
{{ 44-45. Defendants also placed letters into Ms. Bagarozzi’s file that she had never seen during
the 2016-17 school year, in contravention of the CBA contract and lawful procedure. See id. at {

47.
Case 1:18-cv-04893-RA Document 26 Filed 10/30/18 Page 15 of 21

3. Plaintiff has alleged facts showing discriminatory intent based on race and age

To defeat a motion to dismiss on the pleadings in a Title VII or ADEA discrimination case,
a plaintiff must allege that her race, age, or other membership in a protected category was a
motivating factor in the employment decision. In determining this, the Second Circuit assesses
whether the plaintiff has met her burden of proving that the adverse employment decision was
motivated at least in part by an ‘impermissible reason,’ i.e., a discriminatory reason.” Stratton v.
Dep't for the Aging for City of N.Y., 132 F.3d 869, 878 (2d Cir. 1997) (quoting Fields v. N.Y. State
Office of Mental Retardation & Developmental Disabilities, 115 F.3d 116, 119 [2d Cir. 1997]). A
plaintiff can meet that burden through direct evidence of intent to discriminate, see, e.g., Stratton,
132 F.3d at 878 & n.4, or by indirectly showing circumstances giving rise to an inference of
discrimination. See, e.g., Tolbert v. Smith, 790 F.3d 427, 436-37 (2d Cir. 2015). A plaintiff may
prove discrimination indirectly either by meeting the requirements of McDonnell Douglas and
showing that the employer’s stated reason for its employment action was pretextual to cover
up discrimination, see, e.g., Fisher v. Vassar Coll., 114 F.3d 1332, 1334 Qd Cir. 1997), or by
otherwise creating a “mosaic” of intentional discrimination by identifying “bits and pieces of
evidence” that together give rise to an inference of discrimination. See Gallagher v. Delaney, 139
F.3d 338, 342 (2d Cir. 1998). At the pleadings stage, then, a plaintiff must allege that the employer
took adverse action against her at least in part for a discriminatory reason, and she may do so by
alleging facts that directly show discrimination or facts that indirectly show discrimination by
giving rise to a plausible inference of discrimination. See Littlejohn v. City of New York, 795 F3d
297 (2d Cir 2015) (requiring facts “suggesting an inference of discriminatory motivation”). A
plaintiff may also support an inference of race discrimination by demonstrating that similarly

situated employees of a different race were treated more favorably. See Shumway v. United Parcel

10
Case 1:18-cv-04893-RA Document 26 Filed 10/30/18 Page 16 of 21

situated employees of a different race were treated more favorably. See Shumway v. United Parcel
Serv., Inc., 118 F.3d 60, 63 (2d Cir. 1997). In order to make such a showing, the plaintiff must
compare herself to employees who are “similarly situated in all material respects.” Jd. at 64.

Throughout her Complaint, Plaintiff has alleged a plethora of situations in which she or
other senior, white teachers were treated differently than other younger and non-white employees.
For example, younger, non-white teachers are given advance notice of meetings and observations.
See Am. Compl. at § 34. Defendants have only issued letters to file and held disciplinary
conferences with white teachers at the school. See id. at ¢ 35. Further, Defendants denied Ms.
Bagarozzi’s request to park closer to the school after she injured her foot and toe and had difficulty
walking in October 2016, despite granting younger, non-white teachers permission to park closer
to the school. See id. at § 36. Defendants denied Ms. Bagarozzi the opportunity to earn per session
income during the 2015-16 and 2016-17 school years that younger, non-white teachers were given.
See id. at J 37. Plaintiff has plainly met her burden in establishing a prima facie claim of
discrimination due to her age and race.

Defendants additionally claim that because Ms. Bagarozzi has not identified teachers by
name who were treated in a disparate fashion, the Amended Complaint is insufficient to nudge her
claims across the line from conveyable to plausible. In support of this position, Defendants cite
cases which are inapplicable. In the cases cited by Defendants, courts dismissed complaints where
the only link between the plaintiff and others who were treated in a purportedly similar disparate
fashion was that they were part of an unspecified class of persons. Indeed, the complaints not only
failed to describe who these people were, but failed to identified what the positions or
responsibilities were, how their workplace compared to the plaintiff, and how they were treated.

Cf, e.g, Henry v. NYC Health & Hosp. Corp., 18 F Supp. 3d 396, 408 (S.D.N.Y. 2014). In contrast,

1
Case 1:18-cv-04893-RA Document 26 Filed 10/30/18 Page 17 of 21

to preserve their privacy—has identified other individuals with the same positions (teacher) and the
same workplace (her school) who suffered similar treatment.

As to Defendants’ contention that Ms. Bagarozzi has failed to plead that her 3020-a
disciplinary hearing and charges occurred under circumstances giving rise to discrimination, this is
simply false. Ms. Bagarozzi, in her Amended Complaint, noted that her 3020-a charges were based
on alleged conduct occurring during the 2014-15 and 2016-17 school years. See Am. Compl., at
40. The allegations from the 2016-17 school year were those alleged, for discriminatory purposes,
by Defendant Akil. See id,, at § 28. Thus, in reading Ms. Bagarozzi’s Amended Complaint in its
entirety, it is plain that Ms. Bagarozzi sufficiently pled that her 3020-a charges were instituted
against her in part because of Defendant Akil’s discriminatory intent, stemming from his false
allegation against Ms. Bagarozzi during the 2016-17 school year.

Cc. Plaintiff Has Stated Valid NYSHRL and NYCHRL Discrimination Claims Based on
Race and Age

As very similar standards are applied based on race and age discrimination and hostile work
environment claims under state and city law to Plaintiffs claims under federal law, these claims
should proceed at this stage based on pendent jurisdiction as well.

Further, under the NYCHRL, the fourth prong of establishing a prima facie case of
discrimination—that the circumstances surrounding an adverse employment action give rise to an
inference of discrimination—is satisfied “if a member of a protected class was treated differently
than a worker who was not a member of that protected class.” See Williams v Regus Mgt. Group,
LLC, 836 F Supp. 2d 159, 173 (S.D.N.Y. 2011); Sank v. City Univ. of New York, 2011 U.S. Dist.
LEXIS 125016 (S.D.N.Y. Oct. 27, 2011); see also Zimmerman v. Associates First Capital Corp.,

251 F.3d 376, 381 (2d Cir. 2001). Ms. Bagarozzi has plainly alleged that Defendants treated her

12
Case 1:18-cv-04893-RA Document 26 Filed 10/30/18 Page 18 of 21

differently than younger, non-white teachers when Defendants denied her per session opportunities
that younger, non-white teachers received and subjected her to disciplinary charges.

Additionally, to state a hostile work environment claim under the NYCHRL, a plaintiff need
only allege differential treatment of any degree based on a discriminatory motive. Awad v. City of
New York, 2014 U.S. Dist. LEXIS 63234, at *7 (E.D.N.Y. May 7, 2014). (“Even a single comment
may be actionable under [the] NYCHRL ‘in appropriate circumstances.””) /d. A claim under the
NYCHRL “should only be dismissed if plaintiff does not allege behavior by defendants that ‘cannot
be said to fall within the broad range of conduct that falls between severe and pervasive on the one
hand and a petty slight or trivial inconvenience on the other.’” /d. (internal citations omitted). As
previously noted, Ms. Bagarozzi has consistently noted that she was treated differently from
younger, non-white teachers because of her age and race, including being evaluated differently,
receiving disciplinary letters to file, being excluded from school events, and receiving disciplinary
charges. Such differential treatment is more than a “petty slight or trivial inconvenience.”

To the extent that Defendants claim a notice of claim is required for these claims, the Court
should consider that Defendants were on notice through Plaintiff’s official complaint filing with
the New York State Division of Human Rights as early as August 10, 2017. See Am. Compl., at {
49. In addition, a notice of claim is not required to be filed against a school principal or assistant
principal as they are not officials of the District for purposes of a notice of claim. See Collins v

City of NY, 156 F. Supp. 3d 448, 460 (S.D.N.Y. 2016).

13
Case 1:18-cv-04893-RA Document 26 Filed 10/30/18 Page 19 of 21

POINT II

THE COMPLAINT PLEADS MORE THAN ADEQUATE
VALID FIRST AMENDMENT RETALIATION CLAIMS

A. Standard of Law

A First Amendment retaliation claim by a public employee requires a showing that: (1) she
has engaged in protected First Amendment activity; (2) she suffered an adverse employment action;
and (3) there was a causal connection between the protected activity and the adverse employment
action. See Anemone v. Metro. Transp. Auth., 629 F.3d 97, 114 (2d Cir. 2011).

To determine whether Plaintiff's speech is protected, the Court must first determine whether
the subject of her speech was (1) a matter of public concern, and if so, (2) whether she spoke as a
private citizen or as a public employee. See Matthews v. City of New York, 779 F.3d 167, 172 (2d
Cir. 2015). Matters of public concern are those that relate to “any matter of political, social, or other
concerns to the community.” See Pekowsky v. Yonkers Bd. of Educ., 23 F. Supp. 3d 269, 276-77
(S.D.N.Y. 2014) (citing Singer v. Ferro, 711 F.3d 334, 339 [2d Cir. 2013]). Whether Plaintiff was
speaking as a public employee and not a private citizen is a “practical” inquiry. Weintraub v. Bd. of
Educ. Of City Sch. Dist. Of City of N.Y., 593 F.3d 196, 202 (2d Cir. 2010). Notably, union advocacy
representation on behalf of other members qualifies as conduct as a private citizen and may be
protected under the First Amendment. See Payson v Bd. of Educ. of Mount Pleasant Cottage Sch.,
2017 US Dist LEXIS 154296, at *57 (S.D.N.Y. Sept. 20, 2017).

Furthermore, union representation of another employee, on a matter which did not affect
the union representative individually, is a matter of public concern. Pekowsky v. Yonkers Bd. of
Educ., 23 F. Supp. 3d 269, 277-78 (S.D.N.Y. 2014) (union activity included, inter alia, representing

other teachers at a meeting regarding conflicts with management); Bennett v. Lucier, 2010 U.S.

14
Case 1:18-cv-04893-RA Document 26 Filed 10/30/18 Page 20 of 21

Dist. LEXIS 130308, at *1-2 (NDNY Dec. 9, 2010) (plaintiff represented and advocated for another
teacher, whom he believed had been mistreated).
B. Plaintiff Spoke as a Private Citizen

As previously noted, union advocacy representation on behalf of other members qualifies
as conduct as a private citizen and may be protected under the First Amendment. See Payson, 2017
US Dist LEXIS 154296, at *57. Contrary to Defendants’ position, Ms. Bagarozzi’s speech as a
surrogate to the union chapter leader does not owe its existence to her professional responsibilities,
because the grievances she filed centered around matters that did not concern Ms. Bagarozzi’s own
employment duties. See id. (contrasting grievances filed that were within the scope of the plaintiff's
employment duties—which qualifies as conduct as a public employment—versus representation of
fellow employees regarding claims that did not fall within the plaintiff's own employment duties).
In the Amended Complaint, Ms. Bagarozzi pled that she filed grievances on behalf of the faculty
and staff at the School regarding parking permits that were not extended to all staff members at the
school; on behalf of students at the School relating to students with special needs not receiving
mandated services; regarding the administration’s failure to file an Occurrence Report about an
incident with a student; regarding improper post-evaluation procedures relating to observations;
and relating to a disciplinary letter to file which was issued to her more than three months after an
incident. See Am. Compl. at {J 18-22. In filing at least some of these grievances, Ms. Bagarozzi
acted as a private citizen, as they centered around issues that did not fall within Ms. Bagarozzi’s
own employment duties. Certainly, ensuring that staff members receive parking permits and that
students with special needs receive their mandated services falls outside the scope of Ms.
Bagarozzi’s employment duties; she is not a Special Education teacher, but an English teacher, and

she is not an administrator charged with issuing parking permits.

15
Case 1:18-cv-04893-RA Document 26 Filed 10/30/18 Page 21 of 21

Cc. Plaintiff's Spoke on Matters of Public Concern

In filing these aforementioned grievances, Ms. Bagarozzi engaged in union representation
of other employees on matters which did not affect her individually; thus, on matters of public
concern. See Pekowsky, 23 F. Supp. at 277-78. She filed grievances relating to the issuance of
parking permits not to her, but to all staff members and in regards to the failure of individuals in
filing an Occurrence Report about an incident with a student. Certainly, these issues were not
personal in nature, but related to matters that affected the school community as a whole.

CONCLUSION

For the foregoing reasons, Ms. Bagarozzi respectfully requests that the Court deny
Defendants’ motion to dismiss the complaint in its entirety, order the case to proceed to discovery
on all material factual issues, and grant such other and further relief as the Court may deem just and
proper.

Dated: New York, New York
October 30, 2018
GLASS & HOGROGIAN LLP
Attorneys for Plaintiff
85 Broad Street, 18th Floor
New York, NY 10004
(212) 537-6859 5

Ad (14
By: si Vf “ i
Bryan D. Glass, Esq.

 

16
